                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AHMADOU SANKARA,                             Case No. 19-cv-06306-SI
                                   8                  Petitioner,
                                                                                      ORDER
                                   9            v.
                                                                                      Re: Dkt. No. 14
                                  10     WILLIAM P. BARR, et al.,
                                  11                  Respondent.

                                  12
Northern District of California
 United States District Court




                                  13         Petitioner’s motion for reconsideration of the order denying his earlier motion for

                                  14   reconsideration is DENIED. Docket No. 14.

                                  15         IT IS SO ORDERED.

                                  16   Dated: March 9, 2020

                                  17                                               ______________________________________
                                                                                   SUSAN ILLSTON
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
